UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012  May 31, 2013 Item 1: Reports to Shareholders Semiannual Report | May 31, 2013 Vanguard Ohio Tax-Exempt Funds Vanguard Ohio Tax-Exempt Money Market Fund Vanguard Ohio Long-Term Tax-Exempt Fund > After generally strong performance since early 2011, municipal bonds lost ground in the six months ended May31,2013. > Vanguard Ohio Long-Term Tax-Exempt Fund returned–1.55% for the period, behind its benchmark but on par with the average return of Ohio peer funds. > With short-term interest rates still anchored near zero by Federal Reserve policy, Vanguard Ohio Tax-Exempt Money Market Fund returned 0.01%. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Ohio Tax-Exempt Money Market Fund. 10 Ohio Long-Term Tax-Exempt Fund. 24 About Your Fund’s Expenses. 44 Trustees Approve Advisory Arrangement. 46 Glossary. 47 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended May 31, 2013 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Ohio Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% Ohio Tax-Exempt Money Market Funds Average 0.00 Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Ohio Long-Term Tax-Exempt Fund 2.36% 4.43% 1.72% -3.27% -1.55% Barclays OH Municipal Bond Index -1.01 Ohio Municipal Debt Funds Average -1.55 Ohio Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the Ohio Tax-Exempt Money Market Fund; 30-day SEC yield for the Ohio Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Y our Fund’s Performance at a Glance November 30, 2012, Through May 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Ohio Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard Ohio Long-Term Tax-Exempt Fund $12.96 $12.51 $0.224 $0.027 1 Chairman’s Letter Dear Shareholder, Bond market returns were disappointing in the six months ended May 31. Gains early in 2013 were bookended by sell-offs in December and May. Questions about when the Federal Reserve might scale back its bond-buying stimulus program led interest rates to climb in the period’s closing weeks, making it the worst May for municipal bonds in more than two decades. Yields on intermediate and longer dated bonds rose sharply in contrast to a more modest upward move in the yields of shorter maturity bonds. Against this backdrop, Vanguard Ohio Long-Term Tax-Exempt Fund returned –1.55% for the six months. Rising interest rates pushed down bond prices, producing a –3.27% capital return that was only partly offset by a 1.72% return from interest income. The Long-Term Fund’s results lagged the benchmark index’s –1.01% return and was on par with the –1.55% average return of Ohio tax-exempt funds. Compared with the benchmark, the somewhat longer maturity of the fund’s holdings weighed on six-month performance. The Ohio Tax-Exempt Money Market Fund returned 0.01% for the period, reflecting the Fed’s four-year-old policy of holding the shortest-term interest rates near zero. As municipal bond prices fell, yields rose. (Bond prices and yields move in opposite directions.) The 30-day SEC yield for the Long-Term Fund increased from 2.13% 2 as of November 30, 2012, to 2.36% as of May 31. The Money Market Fund’s 7-day SEC yield was almost unchanged at 0.01%. Please note: The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of May 31, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Bond returns retreated as yields jumped in May Bonds, which had clung to a modestly positive return over the previous few months, dipped into negative territory in May. Rising home prices contributed to the sell-off. Comments by Fed Chairman Ben Bernanke also disconcerted investors; he told Congress that the central bank might decide in coming months to curtail its massive bond-buying program. As a result, both the broad U.S. taxable bond market and the broad municipal market declined 1.1% for the six months ended May 31. The yield on the 10-year Treasury note closed the period at 2.11%, low by historical measures but considerably higher than the April-end yield of 1.67%. Stocks were strong globally, but Japan’s market turned volatile Stocks worldwide performed robustly over the half year despite giving back some gains in the period’s final weeks. The overall return was about 12%. U.S. Market Barometer Total Returns Periods Ended May 31, 2013 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.05% 0.91% 5.50% Barclays Municipal Bond Index (Broad tax-exempt market) -1.09 3.05 5.70 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.25 Stocks Russell 1000 Index (Large-caps) 16.68% 27.62% 5.57% Russell 2000 Index (Small-caps) 20.60 31.07 7.15 Russell 3000 Index (Broad U.S. market) 16.97 27.88 5.69 MSCI All Country World Index ex USA (International) 8.11 25.79 -1.62 CPI Consumer Price Index 1.18% 1.36% 1.46% 3 stocks, spared some of the international turbulence, increased nearly 17% as the economy slowly kept improving. Developed markets stocks in the Pacific region returned about 14% and those in Europe about 10%, while emerging markets stocks crept up about 1%. Although Japanese equities climbed more than 20% for the period, they sank by more than 5% in May as Prime Minister Shinzo Abe’s economic recovery plan hit some unexpected bumps. Joe Davis, Vanguard’s chief economist, recently noted that stimulative central bank policies in the United States, Japan, and Europe have affected financial markets substantially and “boosted investor and business psychology to some extent.” Central banks have engaged in bond-buying on a massive scale to hold down long-term interest rates and thus encourage business and consumer borrowing. Joe did voice concern that the “sheer size” of central bank actions may be distorting investors’ decisions and leading some to take undue risk. Ohio state finances on better footing Despite some well-publicized exceptions, such as in Detroit and Illinois (now the state with the lowest credit rating on its general obligation bonds), the finances of many state and local governments have continued to improve. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Ohio Tax-Exempt Money Market Fund 0.16% 0.19% Ohio Long-Term Tax-Exempt Fund 0.16 1.07 The fund expense ratios shown are from the prospectus dated March 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2013, the funds’ annualized expense ratios were: for the Ohio Tax-Exempt Money Market Fund, 0.15%; and for the Ohio Long-Term Tax-Exempt Fund, 0.16%. The six-month expense ratio for the Ohio Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2012. Peer groups: For the Ohio Tax-Exempt Money Market Fund, Ohio Tax-Exempt Money Market Funds; for the Ohio Long-Term Tax-Exempt Fund, Ohio Municipal Debt Funds. 4 This has largely been true in Ohio. Its manufacturing sector, one of the nation’s largest, is stabilizing, and jobs are being added in health care and retail. For more than two years, Ohio’s unemployment rate has bettered the nation’s. Ohio’s total state tax revenues, which increased about 11% in the first calendar quarter of 2013 compared with the same period in 2012 (based on preliminary estimates from the Nelson A. Rockefeller Institute of Government). In addition, the state’s finances, with a tradition of conservative budgeting, have been helped by the significant replenishment of its rainy day fund during the reporting period. Investment insight What might tax-exempt bonds return in the future? It’s often said that a bond’s current yield to maturity—its rate of return if held until the bond matures—is a good indicator of the total return you will realize on the bond. The chart below compares the historical yields of municipal bonds nationwide (the dotted line) with their average total return over the succeeding ten years (the solid line) to show how closely they’ve tracked each other in the past. (In other words, the data point on the solid line for December 31, 2002, represents the average annual return for the ten years ended December 31, 2012.) At the close of the period, municipal bond yields hovered near historical lows, suggesting that future returns will be much more modest than those earned in recent years. 5 The Ohio Long-Term Tax Exempt Fund fell behind its benchmark for the six months. As interest rates rose, the fund’s relative overweight to intermediate- and longer-maturity bonds (10 to 20 years) restrained its return. Bonds remain a key element of a diversified portfolio The bond market enjoyed decades of robust returns against a backdrop of falling interest rates, tame inflation, and, at times, investors’ search for a safe harbor from stock market volatility. But those hoping to see this happen again soon are likely to be disappointed. Although yields have ticked up of late, they are still not far off historical lows. This doesn’t just mean that bonds are generating modest income; it also means that there’s little room for them to appreciate in price, because yields and prices move in opposite directions. And if interest rates rise substantially, bonds may well deliver more negative returns—as many did in the last six months. Although reducing your bond allocation and waiting in the wings might seem prudent, there are good reasons to think twice before making any abrupt shifts in your portfolio. Research has shown that trying to time the markets—in this case, to make the right calls on when to get out of bonds and when to get back into them—doesn’t often work out well. Keep in mind, too, that reducing the amount of bonds in an otherwise well-balanced portfolio inevitably increases your volatility risk. That’s because the bond component plays an essential role in helping to cushion the impact of volatility in the stock component, especially during steep downturns in the equity market. That point was made in a recent Vanguard research paper examining the impact of low bond returns on a balanced portfolio. “The diversification benefits of bonds in a stock/bond portfolio will likely persist,” authors Francis Kinniry and Brian Scott wrote. “This feature, more than projected returns, justifies a strategic allocation to bonds.” (You can find the full report, Reducing Bonds? Proceed With Caution , at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 14, 2013 6 Advisor’s Report For the six months ended May 31, 2013, Vanguard Ohio Tax-Exempt Money Market Fund returned 0.01%, compared with the average 0.00% return of peer-group funds. Vanguard Ohio Long-Term Tax-Exempt Fund returned –1.55%. The Long-Term Fund lagged its benchmark, the Barclays Ohio Municipal Bond Index, which returned –1.01%, but finished about even with the –1.55% average return of its peers. The investment environment The fiscal half year was difficult for the municipal bond market, primarily because of investor skittishness at the start and end of the period. In late May, Federal Reserve Chairman Ben Bernanke told Congress that the Fed might decide in the coming months to scale back its stimulative program of buying $85 billion a month of U.S. Treasury bonds and mortgage-backed securities. Although the chairman’s brief remark was ambiguous—no specific timetable, amounts, targets, or economic trigger points were mentioned—many bond investors reacted negatively. In the municipal market, yields, especially those of longer-term bonds, rose sharply, and prices, which move inversely to changes in yields, fell substantially. The downdraft was surprising because May has historically been a good month for municipal bonds as a result of seasonal supply-and-demand factors. (Shortly after our reporting period ended, Mr. Bernanke was more expansive. He said that the Fed Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2012 2013 2 years 0.30% 0.29% 5 years 0.64 0.94 10 years 1.47 2.09 30 years 2.47 3.24 Source: Vanguard. 7 could start scaling back bond purchases later in 2013, possibly ending the program by mid-2014.) The bond market in May mirrored that of December, when investors were unnerved by the potential economic consequences associated with the “fiscal cliff” negotiations and by a proposal to curb the federal tax exemption on municipal bond income. Municipal bond returns recovered somewhat, despite some March volatility, only to run into the May jitters. The Fed’s bond actions have aimed to reduce the yields of longer- and intermediate-term bonds. Its parallel policy for short-term interest rates, in place since December 2008, has maintained a target for the federal funds rate between 0% and 0.25%. This, of course, is why the yields of Vanguard Ohio Tax-Exempt Money Market Fund and other money market funds remain suppressed. The central bank is expected to keep short-term rates ultra low until the stubbornly high unemployment rate falls significantly. In light of those policies, yield-starved investors had been willing to take on more risk. That included buying bonds with longer maturities (especially those with call features) and lower credit quality. May’s plummet in prices and increases in yield affected longer-maturity bonds the most because of their greater sensitivity to rate increases. Lower-quality bonds continued to outperform those of higher quality, producing positive, though not stellar, returns during the half year. For bond issuers, low interest rates are a different story. Such rates have enabled state and local governments to refinance outstanding higher-cost debt and reduce the debt-service burden on stressed budgets, though there are signs that this tactic may be running its course. They also make the financing of new projects less costly. Ohio and other issuers, however, have been approaching these “new money” bonds cautiously because they are still shoring up their finances in the wake of the Great Recession. State and local governments typically lag in the recovery from recessions, and this latest slump was unusually severe. Even so, a recovery is proceeding. One gauge is the Philadelphia Federal Reserve Bank’s index of coincident economic indicators. For each state, the index incorporates payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary disbursements. From the recession’s trough, Ohio’s index has risen substantially higher (14%) than the nation’s as a whole (9%). Management of the funds In an effort to maximize risk-adjusted returns for the Ohio Long-Term Tax- Exempt Fund at a time of protracted low rates, we have been emphasizing bonds with maturities of 10 to 20 years, a strategy that has helped for some time. This worked against the fund during the period, though, because yields rose the most for bonds with maturities of ten years or greater. This overweight to intermediate- and longer-term bonds, 8 combined with the underweight to bonds with maturities under 5 years. Some of the latter bonds experienced smaller yield increases (and smaller price declines). In Ohio, overall bond issuance has increased significantly, driven by a handful of large issues. The new issues allowed us to add exposure to maturities beyond 10 years and to further diversify the portfolio. Notable purchases during the period included a general-obligation bond issued by the city of Columbus and bonds related to the state’s sale/leaseback of its liquor distribution system. As you would expect, the Fed’s tight lid on short-term interest rates presented yet another challenge for the Money Market Fund. Nevertheless, we were able to improve returns using several relative value and income strategies involving credit sectors, security selection, and structural opportunities. A look ahead As the economy improves and the Fed eventually tapers off its bond-buying program, we expect interest rates to become more volatile. Investors are likely to keep reaching for yield, especially if short-term rates remain near zero. We expect lower-quality bonds to continue to outperform but ultimately become overvalued; accordingly, we plan gradually to reduce our exposure to them. We still favor sectors, such as health care, that provide relative value opportunities. Even if today’s low yields persist, we are confident that our deep bench of analysts, traders, and portfolio managers can keep adding value to the funds. Marlin G. Brown, Portfolio Manager Justin A. Schwartz, CFA, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group June 19, 2013 9 Ohio Tax-Exempt Money Market Fund Fund Profile As of May 31, 2013 Financial Attributes Ticker Symbol VOHXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 27 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2013, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2013, the annualized expense ratio was 0.15%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. 10 Ohio Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): November 30, 2002, Through May 31, 2013 Ohio Tax-Exempt Money Market Funds Average Fiscal Year Total Returns Total Returns 2003 0.95% 0.55% 2004 1.06 0.59 2005 2.21 1.73 2006 3.30 2.84 2007 3.63 3.14 2008 2.40 2.05 2009 0.56 0.31 2010 0.15 0.03 2011 0.09 0.00 2012 0.05 0.00 2013 0.01 0.00 7-day SEC yield (5/31/2013): 0.01% Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2013, performance data reflect the six months ended May 31, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Ohio Tax-Exempt Money Market Fund 6/18/1990 0.05% 0.46% 1.40% See Financial Highlights for dividend information. 11 Ohio Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.8%) Ohio (99.8%) Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/13 (Prere.) 6,300 6,452 Akron OH Income Tax Revenue BAN 1.125% 11/14/13 1,500 1,505 Akron OH Income Tax Revenue BAN 1.125% 3/13/14 1,600 1,609 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.070% 6/7/13 LOC 4,800 4,800 Avon OH BAN 1.000% 6/27/13 3,000 3,001 Bowling Green OH State University Revenue 5.250% 6/7/13 (Prere.) 1,345 1,345 Butler County OH BAN 0.400% 8/1/13 2,000 2,000 Cincinnati OH City School District GO 5.000% 12/1/13 (Prere.) 1,625 1,664 1 Cincinnati OH City School District GO TOB VRDO 0.120% 6/7/13 12,235 12,235 1 Cincinnati OH City School District GO TOB VRDO 0.130% 6/7/13 5,000 5,000 Cincinnati OH GO 2.000% 12/1/13 1,120 1,130 1 Cleveland OH Water Works Revenue TOB VRDO 0.090% 6/7/13 7,420 7,420 1 Cleveland OH Water Works Revenue TOB VRDO 0.120% 6/7/13 9,950 9,950 Cleveland OH Water Works Revenue VRDO 0.150% 6/7/13 LOC 2,500 2,500 Cleveland State University OH Revenue 5.000% 6/7/13 (Prere.) 1,190 1,190 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.130% 6/7/13 LOC 2,445 2,445 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.120% 6/7/13 5,810 5,810 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.120% 6/7/13 2,400 2,400 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.120% 6/7/13 7,115 7,115 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Housing Corp. Project) VRDO 0.130% 6/7/13 LOC 2,750 2,750 Columbus OH BAN 1.500% 11/21/13 2,750 2,767 Columbus OH GO 1.250% 6/7/13 340 340 Columbus OH GO 5.000% 7/1/13 3,340 3,353 12 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Columbus OH GO TOB VRDO 0.140% 6/7/13 4,360 4,360 Columbus OH GO VRDO 0.100% 6/7/13 5,575 5,575 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.120% 6/7/13 LOC 3,445 3,445 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.120% 6/7/13 LOC 2,995 2,995 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.120% 6/7/13 LOC 5,340 5,340 1 Columbus OH Sewer Revenue TOB VRDO 0.120% 6/7/13 4,945 4,945 Columbus OH Sewer Revenue VRDO 0.100% 6/7/13 5,465 5,465 Cuyahoga County OH Economic Development Revenue (Cleveland Hearing & Speech) VRDO 0.140% 6/7/13 LOC 4,540 4,540 Cuyahoga County OH Housing Revenue VRDO 0.120% 6/7/13 LOC 6,935 6,935 Cuyahoga County OH Revenue 5.750% 7/1/13 (Prere.) 1,960 1,969 Cuyahoga County OH Revenue 6.000% 7/1/13 (Prere.) 1,465 1,472 Cuyahoga County OH Revenue (Cleveland Clinic) 5.750% 7/1/13 (Prere.) 2,040 2,049 Cuyahoga County OH Revenue (Cleveland Clinic) 6.000% 7/1/13 (Prere.) 1,155 1,160 Cuyahoga County OH Revenue (Cleveland Clinic) 6.000% 7/1/13 (Prere.) 3,520 3,537 Cuyahoga County OH Revenue (Cleveland Clinic) 6.000% 7/1/13 (Prere.) 4,380 4,401 Cuyahoga County OH Revenue (Cleveland Clinic) 6.000% 7/1/13 (Prere.) 2,450 2,462 Cuyahoga Falls OH BAN 1.000% 12/5/13 2,400 2,407 Dayton OH City School District GO 1.500% 11/1/13 7,095 7,132 Deerfield Township OH BAN 1.000% 10/30/13 2,580 2,587 Euclid OH BAN 1.250% 6/13/13 1,570 1,570 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.150% 6/7/13 LOC 6,100 6,100 1 Franklin County OH Hospital Facilities Revenue (Nationwide Children’s Hospital Project) TOB VRDO 0.120% 6/7/13 7,180 7,180 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.130% 6/7/13 3,400 3,400 1 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) TOB VRDO 0.130% 6/7/13 8,740 8,740 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.130% 6/7/13 1,300 1,300 Franklin County OH Hospital Revenue (Holy Cross Health System) VRDO 0.090% 6/7/13 1,800 1,800 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.120% 6/7/13 6,715 6,715 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.120% 6/7/13 5,400 5,400 Green OH BAN 0.750% 6/19/13 1,475 1,475 1 Hamilton County OH Economic Development Revenue TOB VRDO 0.120% 6/7/13 LOC 3,005 3,005 Hamilton County OH Health Care Facilities Revenue (The Children’s Home of Cincinnati) VRDO 0.120% 6/7/13 LOC 3,265 3,265 Hamilton OH BAN 1.125% 10/3/13 2,400 2,404 2 Huber Heights OH BAN 1.125% 11/8/13 2,000 2,006 Jackson OH Local School District Stark & Summit Counties GO 5.000% 6/1/14 (Prere.) 1,000 1,047 13 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Kenston OH Local School District GO 5.000% 6/7/13 (Prere.) 1,000 1,000 Kent OH BAN 1.000% 10/8/13 1,750 1,754 Lake County OH BAN 1.000% 7/23/13 2,760 2,762 Lakewood OH BAN 1.000% 4/15/14 1,610 1,619 1 Lakewood OH City School District GO TOB VRDO 0.140% 6/7/13 3,825 3,825 Lancaster Port Authority Ohio Gas Revenue VRDO 0.120% 6/7/13 18,400 18,400 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.130% 6/7/13 5,000 5,000 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.190% 6/7/13 10,000 10,000 Lorain County OH Port Authority Educational Facilities Revenue (St. Ignatius High School Project) VRDO 0.140% 6/7/13 LOC 1,650 1,650 Lucas County OH BAN 1.000% 7/18/13 2,550 2,552 Marysville OH BAN 1.500% 5/29/14 1,900 1,920 Mason OH City School District BAN 1.500% 1/30/14 3,000 3,025 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.160% 6/7/13 LOC 5,855 5,855 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.130% 6/7/13 1,300 1,300 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.140% 6/7/13 3,990 3,990 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.140% 6/7/13 4,000 4,000 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.150% 6/7/13 2,735 2,735 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.120% 6/7/13 7,200 7,200 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.140% 6/7/13 100 100 1 Montgomery County OH Revenue (Miami Valley Hospital) TOB VRDO 0.140% 6/7/13 7,500 7,500 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.050% 6/7/13 7,690 7,690 1 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) TOB VRDO 0.120% 6/7/13 6,800 6,800 1 Northeast OH Regional Sewer District Revenue TOB VRDO 0.140% 6/7/13 3,750 3,750 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.080% 6/7/13 LOC 2,400 2,400 1 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.180% 6/7/13 (13) 13,320 13,320 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.130% 6/7/13 LOC 6,500 6,500 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.100% 6/7/13 LOC 5,000 5,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.100% 6/7/13 LOC 14,650 14,650 14 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.110% 6/7/13 LOC 5,000 5,000 Ohio Common Schools GO VRDO 0.100% 6/7/13 5,000 5,000 Ohio Common Schools GO VRDO 0.100% 6/7/13 1,220 1,220 Ohio Conservation Projects GO 5.000% 3/1/14 (Prere.) 1,425 1,476 Ohio GO VRDO 0.100% 6/7/13 985 985 Ohio GO VRDO 0.100% 6/7/13 3,500 3,500 Ohio GO VRDO 0.100% 6/7/13 1,100 1,100 1 Ohio Higher Education GO TOB VRDO 0.120% 6/7/13 16,945 16,945 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.180% 8/1/13 7,000 7,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.080% 6/7/13 LOC 7,100 7,100 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.080% 6/7/13 LOC 5,755 5,755 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.050% 6/7/13 3,000 3,000 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.050% 6/7/13 1,225 1,225 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.100% 6/7/13 8,000 8,000 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.130% 6/7/13 LOC 2,710 2,710 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.120% 6/7/13 1,800 1,800 1 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) TOB VRDO 0.140% 6/7/13 (13) 5,000 5,000 1 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) TOB VRDO 0.120% 6/7/13 LOC 2,435 2,435 Ohio Higher Educational Facility Revenue (Ohio Dominican University) VRDO 0.130% 6/7/13 LOC 9,155 9,155 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.080% 6/7/13 3,100 3,100 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.080% 6/7/13 2,425 2,425 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.120% 6/7/13 12,305 12,305 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.120% 6/7/13 13,000 13,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.130% 6/7/13 3,240 3,240 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.130% 6/7/13 10,000 10,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.140% 6/7/13 4,900 4,900 15 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.140% 6/7/13 5,000 5,000 Ohio Infrastructure Improvement GO VRDO 0.100% 6/7/13 2,300 2,300 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/13 4,960 4,969 Ohio State University General Receipts Revenue CP 0.160% 6/11/13 7,790 7,790 Ohio State University General Receipts Revenue CP 0.160% 6/12/13 8,200 8,200 Ohio State University General Receipts Revenue CP 0.170% 7/11/13 8,000 8,000 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.070% 6/7/13 LOC 2,800 2,800 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.130% 6/7/13 LOC 7,450 7,450 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 4.000% 12/1/13 1,000 1,019 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/13 1,000 1,024 Ohio Water Development Authority Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.110% 6/7/13 LOC 6,700 6,700 1 Olentangy OH School District GO TOB VRDO 0.120% 6/7/13 LOC 2,840 2,840 1 South-Western City OH School District GO TOB VRDO 0.120% 6/7/13 4,510 4,510 Stow OH BAN 1.000% 5/2/14 2,700 2,718 Toledo-Lucas County OH Port Authority Airport Development Revenue (FlightSafety International Inc.) VRDO 0.130% 6/7/13 11,450 11,450 University of Cincinnati OH BAN 1.500% 5/9/14 4,000 4,046 University of Cincinnati OH Revenue 5.000% 6/7/13 (Prere.) 1,000 1,000 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.130% 6/7/13 LOC 2,000 2,000 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.130% 6/7/13 LOC 2,840 2,840 587,293 Puerto Rico (1.0%) 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.120% 6/7/13 5,750 5,750 Total Tax-Exempt Municipal Bonds (Cost $593,043) 593,043 Other Assets and Liabilities (-0.8%) Other Assets 4,766 Liabilities (9,555) (4,789) Net Assets (100%) Applicable to 588,100,170 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 588,254 Net Asset Value Per Share $1.00 16 Ohio Tax-Exempt Money Market Fund At May 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 588,260 Undistributed Net Investment Income — Accumulated Net Realized Losses (6) Net Assets 588,254 See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, the aggregate value of these securities was $168,060,000, representing 28.6% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of May 31, 2013. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 17 Ohio Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 18 Ohio Tax-Exempt Money Market Fund Statement of Operations Six Months Ended May 31, 2013 ($000) Investment Income Income Interest 491 Total Income 491 Expenses The Vanguard Group—Note B Investment Advisory Services 71 Management and Administrative 305 Marketing and Distribution 87 Custodian Fees 6 Shareholders’ Reports 2 Total Expenses 471 Expense Reduction—Note B (40) Net Expenses 431 Net Investment Income 60 Net Increase (Decrease) in Net Assets Resulting from Operations 60 See accompanying Notes, which are an integral part of the Financial Statements. 19 Ohio Tax-Exempt Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 60 334 Realized Net Gain (Loss) — (9) Net Increase (Decrease) in Net Assets Resulting from Operations 60 325 Distributions Net Investment Income (60) (334) Realized Capital Gain — — Total Distributions (60) (334) Capital Share Transactions (at $1.00) Issued 195,540 350,136 Issued in Lieu of Cash Distributions 56 312 Redeemed (216,381) (427,382) Net Increase (Decrease) from Capital Share Transactions (20,785) (76,934) Total Increase (Decrease) (20,785) (76,943) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 20 Ohio Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income . 0001 . 0005 . 001 . 002 . 006 . 024 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations . 0001 . 0005 . 001 . 002 . 006 . 024 Distributions Dividends from Net Investment Income (. 0001) (. 0005) (. 001) (. 002) (. 006) (. 024) Distributions from Realized Capital Gains — Total Distributions (. 0001) (. 0005) (. 001) (. 002) (. 006) (. 024) Net Asset Value, End of Period Total Return 1 0.01% 0.05% 0.09% 0.15% 0.56% 2.40% Ratios/Supplemental Data Net Assets, End of Period (Millions) $588 $609 $686 $786 $947 $1,096 Ratio of Expenses to Average Net Assets 0.15% 2 0.16% 0.17% 0.17% 0.17% 3 0.11% 3 Ratio of Net Investment Income to Average Net Assets 0.02% 0.05% 0.09% 0.15% 0.57% 2.38% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16%. See Note B in Notes to Financial Statements. 3 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.04% for 2009 and 0.01% for 2008. See accompanying Notes, which are an integral part of the Financial Statements. 21 Ohio Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard Ohio Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2009–2012), and for the period ended May 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2013, the fund had contributed capital of $72,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.03% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended May 31, 2013, Vanguard’s expenses were reduced by $40,000 (an effective annual rate of 0.01% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
